******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. WILFREDO RAMOS
               (SC 19188)
  Rogers, C. J., and Palmer, Zarella, Eveleigh, Espinosa, Robinson and
                             Vertefeuille, Js.
          Argued March 25—officially released May 26, 2015

  Emily Wagner, assistant public defender, for the
appellant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and Terence D. Mariani, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   ROGERS, C. J. The two issues that we must resolve
in this appeal are whether the trial court should have
suppressed the statements of the defendant, Wilfredo
Ramos, because they were either the product of a custo-
dial interrogation prior to the defendant having been
given his Miranda1 warnings or the result of coercion.
The defendant appeals from the judgment of conviction,
rendered after a jury trial, of murder in violation of
General Statutes § 53a-54a (a),2 and tampering with
physical evidence in violation of General Statutes § 53a-
155 (a) (1).3 Prior to trial, the defendant moved to sup-
press certain oral statements that he had made to a
Waterbury police officer shortly after his apprehension
and then to three other officers at the detective bureau
of the Waterbury Police Department on the ground that
the statements were the result of a custodial interroga-
tion without the defendant having been read his
Miranda warnings. He also sought to suppress a state-
ment that he made after being given his Miranda warn-
ings on the ground that it was the product of coercion.
The trial court conducted an evidentiary hearing, after
which it denied the defendant’s motion. Thereafter, the
jury found the defendant guilty of both charges, and
the trial court rendered a judgment of conviction in
accordance with the jury’s verdict. This appeal fol-
lowed. We conclude that the trial court properly denied
the defendant’s motion to suppress.
   The following evidence that was adduced at the sup-
pression hearing is relevant to our resolution of these
claims. During the early morning hours of October 4,
2011, the victim, Linda Graveline, was stabbed to death
at her apartment in Waterbury. Two of the victim’s
neighbors observed the victim immediately after the
attack and telephoned the Waterbury police. Lieutenant
Michael Slavin arrived at the victim’s apartment in
response to the call, at which point he learned the
defendant’s name and his potential involvement with
the incident from the witnesses’ statements. Slavin also
contacted the detective bureau and spoke to Sergeant
Daniel Ferrucci about the incident, but did not mention
the defendant’s name.
   Thereafter, at approximately 3:05 a.m. on October 4,
2011, another telephone call was made to the police
department reporting an incident at the victim’s apart-
ment. The caller, later identified as the defendant, stated
that he had been injured, and that someone named
‘‘Kardeem’’ was involved in the incident. At 7:10 a.m.,
the defendant again telephoned the police and reported
that he had sustained injuries at the victim’s apartment
and that he had information about the third-party perpe-
trator of the incident. The police officer who spoke
with the defendant during the second call, upon learning
that the defendant was injured, asked him several times
whether he required medical attention. At that point,
although the police believed that the defendant had
some involvement with the victim’s murder, they were
unsure whether he was a suspect or a victim himself.
The defendant refused to state whether he required
medical assistance, would not provide his name or loca-
tion, and abruptly terminated the telephone call. Fer-
rucci and two other police officers were able to track
the defendant by his cell phone usage, and they drove
in an unmarked police vehicle to a street nearby the
victim’s apartment where they located the defendant.
Ferrucci exited the vehicle and, seeing that the defen-
dant’s clothing was discolored with what appeared to
be blood, advised the defendant that they were conduct-
ing an ongoing investigation. Ferrucci asked the defen-
dant his name, whether he wanted medical attention,
and, with regard to his injuries, ‘‘how did it happen?’’
The defendant responded that his name was Wil. He
refused medical treatment for cuts to his left hand and
lower left leg, and stated that ‘‘there was a struggle’’ at
the victim’s apartment. The defendant then agreed to
cooperate with the officers and go to the police station.
The officers patted the defendant down and handcuffed
him pursuant to standard police policy and for officer
safety, and drove him to the police department in the
unmarked police car. The drive to the police department
lasted approximately three to five minutes, during
which neither the defendant nor the officers spoke to
one another. Upon arriving at the police department,
the officers placed the defendant in an interview room,
approximately ten feet by ten feet, inside the detective
bureau. Immediately thereafter, the officers removed
the handcuffs from the defendant.
   Once the defendant was seated in the interview room,
Detectives George Tirado, Jr., and Orlando Rivera were
assigned to interview him. Rivera testified that by that
time, he knew that the victim had been stabbed multiple
times and that she was deceased. Rivera had also
learned that the victim’s neighbors who had initially
contacted the police department had seen the defendant
in the victim’s apartment, covered in blood and holding
a knife. Rivera also knew that the defendant had told
the victim’s neighbors that the victim was okay and
that he had then left the victim’s apartment. Rivera was
aware that shortly after the neighbors’ telephone call
to the police and again at approximately 7 a.m., the
police department had received telephone calls from a
man named Wil who stated that he had witnessed a
homicide and that he was injured as well. Accordingly,
before he began to speak with the defendant, Rivera
was uncertain whether the defendant was a suspect or
a victim.
   Upon entering the interview room with Tirado, Rivera
noted that the defendant was not shackled or hand-
cuffed but was sitting freely, and Rivera immediately
noticed that the defendant was covered in blood, with
a large pool of blood by his left knee. Rivera asked him,
‘‘are you hurt, are you okay?’’ Tirado also asked the
defendant whether ‘‘he was okay’’ and whether he
‘‘needed medical attention.’’ Tirado testified that he
‘‘basically said, ‘what happened to you?’ ’’4 The defen-
dant replied, ‘‘I stabbed myself,’’ and pulled his pants
down to show the detectives an injury on his knee.
Rivera and Tirado thereafter asked the defendant
whether he wanted medical attention, to which the
defendant responded that he did not and that he needed
only tissues for his wound. Rivera and Tirado left the
interview room to obtain a first aid kit, medical gauze
and tape. At that point, they decided that it ‘‘would be
best’’ to read the defendant his Miranda warnings.
Upon returning with the first aid kit, Tirado read the
defendant his Miranda warnings from an advisement
card for the first time. Tirado testified that the defendant
responded orally that he understood the rights that
Tirado read to him. Tirado showed the defendant the
advisement card for the defendant to read and initial.
The defendant then informed the detectives that he had
obtained his General Educational Development certifi-
cate and could read, but was unable to see the writing
on the advisement card or type a sworn statement
because he suffered from Lupus, a disease that affected
his eyesight and his ability to read fine print. The defen-
dant explained to Rivera and Tirado, however, that he
knew his rights because he had been arrested for numer-
ous felonies in the past and was thus ‘‘very familiar’’
with the legal system. Rivera further testified that the
defendant, upon being asked if he understood his rights
and wanted to waive them, responded, ‘‘[Y]es, I under-
stand my rights . . . yes, I want to give up my rights.
I want to cooperate with you guys.’’
   After the detectives were satisfied that the defendant
had understood and waived his rights, they asked him
about the circumstances of the victim’s death. The
defendant responded that he had spoken with the victim
about his belief that she was cheating on him. On the
morning of her death when he confronted her about
this suspicion, she smirked at him and he believed that
she was laughing at him. The defendant became enraged
when the victim did not deny his allegations, grabbed
a knife and began to stab her in her torso. Rivera testi-
fied that the defendant willingly explained the incident
to the officers and that his interview was not conten-
tious. Tirado similarly testified that his interaction with
the defendant was, at all times, cordial and amicable.
   After the defendant had confessed to stabbing the
victim, Rivera and Tirado left the interview room to
inform Lieutenant Slavin that the defendant was unable
to see the print on the advisement card in order to
sign his waiver of rights. Slavin was concerned that the
defendant was unable to read the advisement card and
returned to the interview room with Tirado and Rivera
to evaluate the defendant’s physical condition and to
ascertain whether the defendant understood his rights.
In Slavin’s presence, Tirado read the defendant his
Miranda warnings a second time. Slavin then asked
the defendant if he was coherent and truly understood
his rights, and Slavin testified that the defendant
appeared to understand Slavin and that he responded
appropriately. Slavin testified that the defendant
appeared to be very calm. The defendant thereafter, in
Slavin’s presence, provided for the second time details
about his involvement in the circumstances leading to
the victim’s death.
   The record reveals the following procedural history
and evidence that was adduced at the suppression hear-
ing. Prior to trial, the defendant filed a motion and then
an amended motion to suppress statements he made
to Sergeant Ferrucci, Detectives Rivera and Tirado, and
Lieutenant Slavin on the grounds that he had not know-
ingly and voluntarily waived his right to remain silent
and that his confession that he killed the victim was
not voluntary. On March 20, 2013, and March 26, 2013,
the trial court, Crawford, J., held a hearing, in which
the four officers testified, on the defendant’s amended
motion to suppress his confession. Defense counsel
claimed that, although Tirado, Rivera and Slavin testi-
fied that the defendant had verbally confessed to them,
that confession simply did not occur. In the alternative,
defense counsel contended that the state failed to prove
that the defendant understood his waiver of rights and
voluntarily confessed. The state responded that the evi-
dence sufficiently demonstrated that the defendant had
twice been informed of his rights, affirmed his under-
standing of these rights, and voluntarily waived these
rights. It further contended that the defendant had not
been subjected to custodial interrogation prior to
receiving his rights because the innocuous questions
such as ‘‘are you hurt, are you okay?’’ were not designed
to elicit incriminating responses about the crime.
   At the conclusion of testimony, the trial court found
that there was no evidence that Ferrucci, Rivera, Tirado
or Slavin had attempted to elicit incriminating testi-
mony before they issued the defendant his Miranda
warnings. The trial court further found that before issu-
ing the defendant’s Miranda warnings, the officers
knew only that the defendant had made some attempt
to contact the police department, and that they were
uncertain whether the defendant was a victim or a sus-
pect. The trial court specifically found that, ‘‘once [the
officers] discovered that [the defendant] was covered
with blood and recognized that he was in some way
connected, although they did not know at that time if
he had been a victim or a suspect . . . they felt the
[Miranda] warnings were appropriate. There was an
initial inquiry to determine [the defendant’s] compe-
tency since it was determined that he had difficulty
reading the form, which is the explanation as to why
he did not sign it. But the testimony also indicated
that he volunteered certain information.’’ The trial court
concluded that the defendant had not been subjected
to custodial interrogation because he was not subjected
to questioning intended to elicit an incriminating
response.
   The trial court went on to conclude that all of the
defendant’s statements, made both before and after the
police issued his Miranda warnings, were voluntary.
‘‘All the evidence indicates that there were no confron-
tations, that the defendant cooperated, [and that] he,
essentially, volunteered his version of the events. There
[is no] evidence that at any time he invoked the right
to remain silent. And there [is no] evidence that he did
not understand the rights that were given.’’ The trial
court thus denied the defendant’s motion to suppress.
   On appeal, the defendant first claims that the trial
court improperly found that he was not subjected to
custodial interrogation before receiving the Miranda
warnings. The defendant contends that he was interro-
gated because Ferrucci, Rivera and Tirado knew that
he was involved in the stabbing death of the victim.
Specifically, they knew that witnesses had identified
the defendant as being the victim’s boyfriend, that the
witnesses had heard the victim screaming and had then
seen the defendant, covered in blood, holding a knife
in the victim’s apartment. The witnesses heard the
defendant say that the victim was okay before he fled
the scene. The defendant asserts that, ‘‘[w]hen posed
to a suspect who is covered in blood and who has been
identified by witnesses as the perpetrator of a stabbing,
the question ‘what happened to you?’ is reasonably
likely to elicit an incriminating response.’’ We disagree.
   Before addressing the merits of the defendant’s claim,
we set forth the applicable standard of review and gov-
erning legal principles. ‘‘Two threshold conditions must
be satisfied in order to invoke the warnings constitu-
tionally required by Miranda: (1) the defendant must
have been in custody;5 and (2) the defendant must have
been subjected to police interrogation.’’ (Footnote
added; internal quotation marks omitted.) State v. Jack-
son, 304 Conn. 383, 416, 40 A.3d 290 (2012). ‘‘A defen-
dant in custody is subject to interrogation not only in
the face of express questioning by police but also when
subjected to any words or actions on the part of the
police (other than those normally attendant to arrest
and custody) that the police should know are reason-
ably likely to elicit an incriminating response from the
suspect. . . . Whether a defendant in custody is sub-
ject to interrogation necessarily involves determining
first, the factual circumstances of the police conduct in
question, and second, whether such conduct is normally
attendant to arrest and custody or whether the police
should know that such conduct is reasonably likely to
elicit an incriminating response. . . . A practice that
the police should know is reasonably likely to evoke
an incriminating response from a suspect thus amounts
to interrogation. But, since the police surely cannot be
held accountable for the unforeseeable results of their
words or actions, the definition of interrogation can
extend only to words or actions on the part of police
officers that they should have known were reasonably
likely to elicit an incriminating response.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) State v. Canady, 297 Conn. 322, 335–36, 998
A.2d 1135 (2010).
   ‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress is
well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . .’’ (Internal quota-
tion marks omitted.) State v. Jenkins, 298 Conn. 209,
222, 3 A.3d 806 (2010). ‘‘[T]he ultimate determination
. . . of whether a defendant already in custody has
been subjected to interrogation . . . presents a mixed
question of law and fact over which our review is ple-
nary, tempered by our scrupulous examination of the
record to ascertain whether the findings are supported
by substantial evidence.’’ (Internal quotation marks
omitted.) State v. Canady, supra, 297 Conn. 336.
   In the present case, we conclude after thoroughly
reviewing the record and the trial court’s findings, that
the trial court properly concluded that the purpose of
the questioning of the defendant prior to the police
giving him his Miranda warnings was to inquire into
the defendant’s general welfare, not to elicit an incrimi-
nating response. This conclusion is supported by the
facts in the record. First, there is nothing in the record
to indicate that the officers had any reason to believe
that asking, ‘‘are you hurt, are you okay?’’ or, ‘‘what
happened to you?’’ would evoke an incriminating
response. See id., 337. Although the question, ‘‘what
happened to you?’’ could constitute interrogation in
certain contexts, under the circumstances of this case
where the defendant was covered in blood, and still
bleeding, the police should not have been expected to
know their questions would have elicited an incriminat-
ing response as opposed to a response as to whether he
needed medical attention. Furthermore, the defendant’s
response, ‘‘I stabbed myself,’’ is a statement that relates
to the cause of his injuries, and is not an admission of
guilt. We thus reject the defendant’s claim because the
trial court properly concluded that Ferrucci, Rivera, and
Tirado did not subject the defendant to interrogation
before he was given his Miranda warnings.6
  The defendant also claims that his statements should
have been suppressed because they were the product
of police coercion. The defendant claims that his con-
fession was coerced because, among other things, he
was interrogated continuously for five hours in a win-
dowless room without food, water, rest, or legal repre-
sentation, and that he was physically weakened by his
knife wounds and by an underlying medical condition.
We are not persuaded.
   ‘‘Whether a confession is involuntary because it was
coerced rests upon factual determinations regarding
the circumstances surrounding the defendant’s confes-
sion. . . . Although the ultimate question of voluntari-
ness is one of law over which our review is plenary,
the factual findings underpinning that determination
will not be overturned unless they are clearly erroneous.
. . . The determination of whether a confession is vol-
untary must be based on a consideration of the totality
of circumstances surrounding it . . . including both
the characteristics of the accused and the details of the
interrogation. . . . Factors that may be taken into
account, upon a proper factual showing, include: the
youth of the accused; his lack of education; his intelli-
gence; the lack of any advice as to his constitutional
rights; the length of detention; the repeated and pro-
longed nature of the questioning; and the use of physical
punishment, such as the deprivation of food and sleep.
. . . Under the federal constitution . . . coercive
police activity is a necessary predicate to the finding
that a confession is not voluntary . . . . The state is
required to prove the voluntariness of a confession by
a preponderance of the evidence.’’ (Citations omitted;
internal quotation marks omitted.) State v. Jackson,
supra, 304 Conn. 419–20.
   We conclude that the trial court’s finding that the
defendant voluntarily confessed was supported by sub-
stantial evidence. The defendant was forty-three years
old at the time of his confession. He had obtained his
General Educational Development certificate, was able
to read, and was twice read his Miranda rights by
Detective Tirado. The defendant appeared calm and
cooperative throughout his interview. Once he received
his Miranda warnings, he stated repeatedly that he
understood his rights and the implications of waiving
them. In contrast, there is no evidence in the record
that the defendant had requested food, rest or legal
representation, that he was a victim of physical punish-
ment, or that he confessed only after being held for
five hours. On the basis of this evidentiary record, we
agree with the trial court that the defendant’s confes-
sion was voluntary.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
    Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
  2
    General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person or of a third person . . . .’’
  3
    General Statutes § 53a-155 (a) provides in relevant part: ‘‘A person is
guilty of tampering with or fabricating physical evidence if, believing that
an official proceeding is pending, or about to be instituted, he: (1) Alters,
destroys, conceals or removes any record, document or thing with purpose
to impair its verity or availability in such proceeding . . . .’’
   4
     The factual record of Tirado’s question is unclear and the trial court made
no specific finding of the actual question that Tirado asked the defendant.
   5
     The state does not contest that the defendant, upon arriving at the police
department and being placed in the interview room of the detective bureau,
was in custody. We therefore proceed to consider whether the defendant
was subjected to interrogation while in custody.
   6
     Because we conclude that the trial court properly denied the defendant’s
motion to suppress on the grounds that the defendant was not subjected
to custodial interrogation, we need not address the defendant’s second
unpreserved claim, that his confession should have been suppressed because
it was involuntarily given in response to an improper ‘‘question-first’’ interro-
gation tactic in violation of Missouri v. Seibert, 542 U.S. 600, 604, 124 S.
Ct. 2601, 159 L. Ed. 2d 643 (2004). The test enunciated in Seibert applies
when a defendant is first interrogated without receiving Miranda warnings,
then read his Miranda rights after he admits something incriminating, and
then interrogated a second time with those post-Miranda statements offered
into evidence. Id., 604–605. In the present case, however, we conclude that
the defendant was not subjected to interrogation before he was read his
Miranda warnings. Thus, absent the first step of the Seibert sequence, we
need not reach the defendant’s second claim.